Lahtinen, J. (dissenting).
I respectfully dissent. A municipality is required to construct and maintain its highways in a reasonably safe condition for travelers (see Friedman v State of New York, 67 NY2d 271, 283 [1986]; Gutelle v City of New York, 55 NY2d 794, 795 [1981]). When constructing or reconstructing a highway, the municipality is afforded qualified immunity for “judgmental error in planning highway design” (Gutelle v City of New York, supra at 795; see Weiss v Fote, 7 NY2d 579 [1960]). This provides broad protection to a municipality when undertaking such a project. Indeed, finding an expert who disagrees with the municipality’s reasoned decision in such a project is not enough since a “choice between conflicting experts is insufficient to establish municipal liability” (Evans v Stranger, 307 *912AD2d 439, 441 [2003]; see Affleck v Buckley, 96 NY2d 553, 557 [2001]). However, liability may be implicated when the project plan is not supported by an adequate study or lacks a reasonable basis (see Alexander v Eldred, 63 NY2d 460, 466 [1984]; Gutelle v City of New York, supra at 795). In the rare situation where immunity does not protect a municipality’s reconstruction project and it is shown that a condition created by the municipality in close proximity to a highway is a substantial factor in a plaintiffs injuries, the fact that there may not have been a defect in the traveled portion of the highway does not necessarily foreclose liability (see Gutelle v City of New York, supra at 796; Lattanzi v State of New York, 53 NY2d 1045 [1981], affg 74 AD2d 378, 379-380 [1980]; Merchant v Town of Halfmoon, 194 AD2d 1031, 1032-1033 [1993]; see generally Friedman v State of New York, supra; Winney v County of Saratoga, 8 AD3d 944, 944-945 [2004]).
Here, plaintiffs alleged, among other things, that in 1994 defendant reconstructed Cincinnatus Road in the area where the accident later occurred, that it failed to conduct a reasoned plan or study for the road prior to such reconstruction, that during reconstruction it failed to comply with guidelines in effect at that time, and that it created a dangerous condition which resulted in the catastrophic nature of the injuries suffered in the accident. While defendant contests each of these allegations, I believe that plaintiffs submitted sufficient proof to avoid summary disposition.
Plaintiffs’ evidence included a detailed 15-page affidavit from James Napoleon, a licensed engineer. Although Napoleon acknowledged that defendant’s employees characterized the 1994 work as “rehabilitation,” he opined that the nature of the work as described by such employees constituted a reconstruction and, moreover, he cited to evidence in the record and to relevant guidelines that supported his opinion. Furthermore, he pointed to evidence indicating that the work he characterized as reconstruction included the ditches. It is unclear whether defendant undertook an adequate study of the purported reconstruction. Again, Napoleon sets forth guidelines that describe a design report that should accompany a reconstruction project. Defendant, which did not even believe a reconstruction was being conducted, did not prepare such a report and there is little in this record reflecting any meaningful study by defendant. Napoleon recites several purported failures to comply with state guidelines in effect in 1994 for reconstruction of this type of highway. Evidence submitted by plaintiffs indicated that the shoulder had been constructed in such a fashion that it varied *913in width from one foot to no shoulder, with an immediate drop into the ditch (see Merchant v Town of Halfmoon, supra at 1032-1033). Napoleon related that the ditch dropped at least 2V2 feet in a “V” shape with the fore-slope and back-slope having gradients of one on two. According to Napoleon, this violated various relevant guidelines and he further opined that the ditch was “constructed in an inherently unsafe manner.” The police accident report, which found no evidence of excessive speed, observed that once in the ditch “it would have been nearly impossible for the operator to steer out of it due to the depth and steep banks present” (cf. Stiuso v City of New York, 87 NY2d 889, 890 [1995] [describing a similar situation as tires stuck “in the manner of a bowling ball in the gutter lane”]). The vehicle continued in the ditch until it struck the end of a culvert, causing it to become airborne and strike a utility pole.
Undoubtedly, plaintiffs face a formidable task in proving each step that might lead to liability for negligent design and construction. I agree with Supreme Court, however, that plaintiffs submitted sufficient evidence to create triable issues. As to defendant’s contention that it is protected by its written notice statute, such statute does not apply when the municipality creates the allegedly dangerous condition (see Akley v Clemons, 237 AD2d 780, 781-782 [1997]; Merchant v Town of Halfmoon, supra at 1032). I would affirm Supreme Court’s order.
Ordered that the order is reversed, on the law, without costs, motion granted, summary judgment awarded to defendant and complaints dismissed.